— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Solomon, J.), dated February 23, 2006, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of its entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact. Crane, J.E, Ritter, Lifson and Balkin, JJ., concur.